

Exhibit 10.28
Commercial Business Loan Agreement for Online Media Corporation
Line of Credit



This Agreement is dated December 28, 2007 and is between Thermo Credit LLC
("Thermo") and Onstream Media Corporation (hereinafter referred to as
"Borrower).


A.           THE LOAN OR LOANS.  Subject to the terms and conditions of this
Agreement and provided Obligor timely and completely performs all obligations in
favor of Thermo contained in this Agreement and in any other agreement, whether
now existing or hereafter arising, Thermo will make or has made:


 
LINE OF CREDIT LOAN to Borrower aggregating ONE MILLION AND
NO/100  ($1,000,000.00) Dollars in principal amount, which loan shall be
evidenced by and payable according to Thermo's form of promissory note, a copy
of which is attached as Exhibit A (“Note”).



 
LOCK BOX.  Upon the request of Thermo, after the occurrence of a Default and
continuance thereof, all collections will be deposited into an account
controlled by Thermo. Upon the request of Thermo, after the occurrence of a
Default and continuance thereof, Borrower will notify all account debtors to pay
the proceeds of the accounts into a lock box designated and controlled by Thermo
and, upon the request of Thermo, if Borrower has not timely notified its account
debtors, Thermo shall also have the right to notify the account debtors to make
payments to the lock box or directly to Thermo; provided, however, that Thermo
is not obligated to take any steps to collect any of the accounts.  Borrower
shall execute a lock box agreement satisfactory to Thermo.



B.           EFFECT OF AGREEMENT AND DEFINITIONS.  The Note is herein
incorporated by reference.  Such note and any renewals, modifications or
replacements for such note are subject to the terms of this Agreement.  "Loan"
shall collectively mean any and all loans made available to Borrower under
Section A of this Agreement.  "Loan Documents" shall mean this Agreement, any
other loan agreement(s), the Note evidencing the Loan, any security document(s)
provided for in this Agreement and any and all other documents evidencing or
securing the obligations of Borrower to Thermo, direct or contingent, due or to
become due, now existing or hereafter arising.  The Loan and all other
obligations of Borrower to Thermo, direct or contingent, due or to become due,
now existing or hereafter arising, shall be secured by any security documents
provided for in this Agreement, any collateral set forth in any promissory note
executed by Borrower, and any other Loan Documents.


C.           USE OF PROCEEDS.  The proceeds from the Loan will be used for the
following purpose(s):


Proceeds will be used for the working capital requirements of the Borrower.


D.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  Borrower represents,
warrants and covenants to Thermo that:


 
(1)
Organization and Authorization.  Borrower is an entity which is duly organized,
validly existing and, if a corporation, in good standing under applicable laws.
Borrower's execution, delivery and performance of this Agreement and all other
documents delivered to Thermo has been duly authorized and does not violate
Borrower's articles of incorporation (or other governing documents), material
contracts or any applicable law or regulations.  All documents delivered to
Thermo are legal and binding obligations of Borrower who executed same.


 
- 1 -

--------------------------------------------------------------------------------

 


 
(2)
Compliance with Tax and other Laws.  Borrower shall comply (to the extent
necessary so that any failure to do so will not materially and adversely affect
the business or property of Borrower) with all laws that are applicable to
Borrower's business activities, including, without limitation, all law regarding
(i) the collection, payment and deposit of employees' income, unemployment,
Social Security, sales and excise taxes; (ii) the filing of returns and payment
of taxes; (iii) pension liabilities including ERISA requirements; (iv)
environmental protection; and (v) occupational safety and health.



 
(3)
Borrower shall keep its fixed property and equipment in good working order and
condition (reasonable wear and tear excepted), and maintain property and
liability insurance coverage relating thereto in form and coverage reasonably
acceptable to Thermo.



 
(4)
Financial Information.



(a) 
Borrower shall furnish to Thermo:



 
i)
within 90 days after the close of Borrower's fiscal year, a copy of the annual
unaudited financial statements of Borrower, prepared in conformity with
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year, and approved by an executive officer of Borrower,
consisting of a balance sheet, a statement of operations, and a statement of
cash flow; and



 
ii)
within 45 days after the close of each month unaudited financial statements as
of the end of such month consisting of a balance sheet as of the end of such
month, a statement of operations for such month and a statement of cash flow for
such month, all approved by an appropriate executive officer of Borrower,
together with year-to-date financial statements.  Thermo will be notified
promptly of any material adjustments to the aforementioned financial statements.

 
 
(b)
Borrower shall furnish to Thermo such additional information that Thermo may
require.



 
(5)
Mergers, etc.  Without the prior notice to Thermo and payment in full of all
amounts owed to Thermo, including but not limited to principal, interest,
prepayment fees, commitment fees or any other fee due to Thermo, Borrower shall
not, without written permission from Thermo which shall not be unreasonably
withheld, (a) consummate a merger or consolidation where Borrower is not the
surviving entity, (b) acquire all or substantially all of the assets of another
entity if such transaction is not operating cash flow positive, or (c) sell,
lease or transfer all, or substantially all, of Borrower's assets.  Borrower
will notify Thermo within ten (10) business days of the execution of a letter of
intent relating to activities limited by this Section.  Borrower shall not
permit any material change to be made in the character of Borrower's business as
carried on at the original date of this Agreement.



 
(6)
Indebtedness and Liens.  Other than obligations incurred in the ordinary course
of business, including but not limited to, the purchase or lease of equipment
(including non-vendor financing of such purchases or leases), Borrower shall not
create any additional obligations for borrowed money, without the written
consent of Thermo which will not be unreasonably withheld.  Borrower shall not
mortgage or encumber any of Borrower's assets or suffer any liens to exist on
any of Borrower's assets without the prior written consent of Thermo, which
shall not be unreasonably withheld. Debt acquired in connection with a merger or
asset acquisition shall be permitted to the extent the other requirements of
Paragraph 5 are met.


 
- 2 -

--------------------------------------------------------------------------------

 


 
(7)
Other Liabilities.  (a) Borrower shall not lend to or guarantee, endorse or
otherwise become contingently liable in connection with the obligations, stock
or dividends of any person, firm or corporation, except as currently exists and
as reflected in the financial statements of Borrower as previously submitted to
Thermo; (b) Borrower shall not default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
indenture, agreement or other instrument to which Borrower is a party (the
effect of which would materially adversely affect the business or properties of
Borrower); and (c) except as disclosed or referred to in the financial
statements furnished to Thermo, there is no litigation, legal or administrative
proceeding, investigation or other action of any nature pending or, to the
knowledge of Borrower, threatened against or affecting Borrower which involves
the possibility of any judgment or liability not fully covered by insurance, and
which would materially and adversely affect the business or assets of Borrower
or Borrower's ability to carry on business as now conducted.



 
(8)
Documentation.  The Loan Documents include, this Loan Agreement, the Promissory
Note and Security Agreement and all other documents necessary to effect the
purposes of this Agreement as reasonably required by Thermo. Upon the written
request of Thermo, Borrower shall promptly and duly execute and deliver all such
further instruments and documents and take such further action as Thermo may
deem reasonably necessary to obtain the full benefits of the Loan Documents.



 
(9)
Financial Covenants and Ratios.  Borrower shall comply with the following
covenants and ratios:



 
A.
Minimum Cash Flow to Debt Service Ratio.  Borrower will maintain a ratio of cash
flow to scheduled interest payments on funded debt (excluding non-cash interest)
of not less than 1.00 to 1.00 as of the end of each fiscal quarter beginning
with the quarter ending June 30, 2008.  For the purposes of this section "cash
flow" shall mean the sum of net income after taxes, plus depreciation and
amortization and other non-cash expenses for the period as well as any interest
expense included in the denominator of this ratio.  "Funded debt" shall mean all
indebtedness for borrowed money.



 
B.
Minimum Tangible Net Worth.  Borrower will maintain a tangible net worth of not
less than $5,000,000 as of the last day of each fiscal quarter.  For the
purposes of this section, "tangible net worth" shall mean the sum of common
stock, preferred stock, capital surplus, paid-in capital and retained earnings
less treasury stock and the sum of all intangible assets (including, without
limitation, good will, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks and brand names but excluding capitalized software).



 
(10)
Collateral.  As security for payment and performance of the Loan and any and all
other obligations of Borrower to Thermo, direct or contingent, due or to become
due, now existing or hereafter arising, Borrower shall execute and deliver to
Thermo, or cause others to execute and deliver to Thermo, the following
described security  documents:

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
A security agreement and financing statement by Borrower granting Thermo a first
lien and security interest in all of Borrower’s accounts, customer contracts,
insurance policies on such accounts and all other rights and proceeds
therefrom.  Except as provided in Schedule 10, Borrower agrees to maintain the
collateral free from other and further voluntary liens, and subject to no other
lien or encumbrance.  Borrower shall inform Thermo of the existence of any
involuntary lien, within two (2) business days of Borrower’s first knowledge of
any involuntary lien or encumbrance affecting the Collateral and take action to
remove any involuntary lien or encumbrance within fifteen (15) days of
Borrower’s first knowledge.  Borrower’s failure to remove, pay, satisfy or
otherwise clear any involuntary lien within sixty (60) days of Borrower’s first
knowledge thereof will result in a default. In the event of such involuntary
lien, Thermo reserves the right to suspend additional fundings, if any, until
such involuntary lien is released.



E.           CONDITIONS PRECEDENT TO LOANS. Thermo shall be obligated to make
the Loan only so long as: (i) all of the Loan Documents required by this
Agreement have been delivered to Thermo, (ii) Borrower is current in the
performance of all of the other obligations of Borrower contained in the Loan
Documents, (iii) no Default has occurred, and (iv) no adverse material change in
the financial condition of Borrower has occurred. Thermo is not obligated to
advance funds against this Line of Credit more frequently than weekly, and
Borrower must provide a minimum of 24 hours advance notice for funding. With
each funding request, Borrower must submit a borrowing base calculation
supporting such request. The borrower’s repayments of previous advances
hereunder shall not reduce the amount of available future advances hereunder.


F.           DEFAULT.  The occurrence of (i) the failure of Borrower to make any
payment on any Loan when due, (ii) the failure of Borrower to observe or perform
promptly when due any covenant, agreement or obligation under this Agreement or
under any of the other Loan Documents or under any other obligation to Thermo,
(iii) a default under any of the Loan Documents or (iv) the material inaccuracy
at any time of any warranty, representation or statement made to Thermo by
Borrower under this Agreement or otherwise, shall constitute a default (Default)
under this Agreement; provided, however, that Borrower’s failure to meet
financial covenants under Section D(8) of this Agreement shall not constitute a
Default unless such failure continues for a period of thirty (30) days after
Thermo has given written notice of such failure to Borrower. Unless provided for
elsewhere in this Loan Agreement, the occurrence of any of the items in this
Section F shall not constitute a Default unless such failure continues for a
period of five (5) days after Thermo has given (and Borrower has received)
written notice of such failure to Borrower. In the event of a Default, Thermo,
at its option, shall have the right to exercise any and all of its rights and
remedies under the Loan Documents.


G.           MISCELLANEOUS PROVISIONS.  Borrower agrees to pay all of the costs,
expenses and fees incurred in connection with the Loan, including attorneys’
fees and appraisal fees. This Agreement is not assignable by Borrower and no
party other than Borrower is entitled to rely on this Agreement.  No condition
or other term of this Agreement may be waived or modified except by a writing
signed by Borrower and Thermo. This Agreement shall supersede and replace any
commitment letter between Thermo and Borrower relating to any Loan.   If any
provision of this Agreement shall be held to be legally invalid or unenforceable
by any court of competent jurisdiction, all remaining provisions of this
Agreement shall remain in full force and effect. This Agreement shall be
governed by and construed in accordance with the laws of State of Louisiana.

 
- 4 -

--------------------------------------------------------------------------------

 


H.       OTHER CONDITIONS.


(1) Term- Two years with 24 monthly payments of interest based on average
balance outstanding during the month as more fully set forth in the Note with
payment of all amounts outstanding due on the Maturity Date of the Note.


(2) Interest rate- The outstanding principal shall be charged interest at a rate
of Prime plus Eight Percent (8.0%) per annum on a monthly basis all as more
fully set forth in the Note.


(3) Origination fee- Upon signing of the Loan Documents for this Line of Credit
Agreement, Borrower will pay Thermo an earned non-refundable Origination Fee of
One percent (1%) of the loan amount ($10,000.00). Five Thousand dollars
($5,000.00) was paid upon execution of the Term Sheet with an additional Five
Thousand dollars ($5,000.00) to be deducted from the first draw under this
facility.


(4) Commitment Fee- The earned non-refundable Commitment Fee shall be equal to
Two percent (2.0%) of the Loan Commitment, and shall be payable in two equal
installments—the first being deducted from the first draw under this Line of
Credit and the second on the one year anniversary of this Agreement.


(5) Unused Commitment Fee- A .25% per annum fee payable quarterly in arrears
will be charged on the daily unused portion of the Line of Credit. The unused
portion is the amount by which the maximum dollar amount of the Line of Credit
exceeds the outstanding principal balance due under the Line of Credit.


(6) Termination Fee- Borrower may prepay the Note in whole or in part at any
time, which prepayment shall not be considered a termination of the
facility.  If Borrower terminates the facility, or if Lender accelerates payment
of the Note, Borrower understands that, unless otherwise required by law, any
prepaid fees or charges will not be subject to rebate and will be earned by
Lender at the time the Note is signed.


In the event of such early termination of the Loan, Thermo shall receive a
Prepayment Fee of Two percent (2.0%) of the highest aggregate Loan Commitment.


(7) Borrower will reimburse Thermo for all reasonable out-of-pocket expenses
incurred in connection with Thermo’s on-going review and administration of the
Loan, including reasonable attorney fees incurred by Thermo.


(8) Borrowing Base – The borrowing base shall be calculated based on historical
collection levels of the receivables Subject to compliance with all other terms
of this Agreement, including no Material Adverse Change, and concurrence by
Thermo, Borrower may increase the commitment amount hereunder to any amount
supportable by the Borrowing Base, and payment of an additional Commitment Fee
for the increase. Currently in the format and rates as attached.


(9) Extension of Term - Subject to compliance with all other terms of this
Agreement, including no Material Adverse Change, Borrower may increase the term
of this Agreement from two years to three years, with the payment of an
additional Commitment Fee of 1% of the Loan Commitment.


 
- 5 -

--------------------------------------------------------------------------------

 
 
Thermo Credit, LLC
   
By:
/s/ Seth Block
   
Name:
Seth Block
   
Title:
Executive Vice President
   
ONSTREAM MEDIA CORPORATION
   
By:
/s/ Randy Selman
   
Name:
Randy Selman
   
Title:
CEO

 
- 6 -

--------------------------------------------------------------------------------

